Citation Nr: 0900727	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic 
capsulitis of the right knee.

2.  Entitlement to service connection for left knee pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 2003 to April 
2004.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the veteran filed a notice of 
disagreement regarding his claim for service connection for a 
depressive disorder, and that this claim was addressed in a 
statement of the case issued in September 2005.  However, the 
veteran did not file a substantive appeal regarding this 
claim and, accordingly, this decision is limited to the 
issues set forth on the preceding page.  38 C.F.R. § 
20.302(b).

The veteran submitted additional evidence, later accompanied 
by a waiver of RO consideration, in January 2007.  The Board 
considered this evidence in this appeal. 

The issue of a compensable evaluation for the right knee is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

FINDING OF FACT

A chronic left knee disability has not been diagnosed.


CONCLUSION OF LAW

The criteria for establishing service connection for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  .

In this case, in a letter dated in March 2004, issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, and VA examination reports. 

The veteran was notified and aware of the evidence needed to 
substantiate a claim for service connection, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting release forms 
and medical evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  

The Board notes the veteran has subsequently claimed service 
connection for his left knee on a secondary basis, but has 
not been provided notice consistent with a secondary service 
connection claim.  However, such is not prejudicial to the 
veteran as he has not established a current disability, which 
is a critical element for establishing service connection on 
any basis.  As he was provided notice advising him to submit 
evidence of a current disability, and was provided a VA 
examination as well, any failure to provide notice regarding 
a claim for secondary service connection is harmless.

In summary, any error in the sequence of events or content of 
the notice provided in this case is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  A disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury may also be service connected.  38 C.F.R. § 3.310 
(2008).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for left knee pain because it carries all of the 
weight due to his injured service connected right knee.

Service treatment records reveal that the veteran complained 
of bilateral knee pain.   An x-ray report from June 2003 
revealed a large osteochondral defect in the right knee, but 
a normal left knee.  He was diagnosed in June 2003 with 
osteochondritis dessicans of the right knee.  Service 
treatment records do not reveal any diagnosis for the left 
knee.

On VA examination in July 2004 the examiner provided a 
diagnosis of "normal examination of the left knee." 

While the evidence reflects the veteran has complained of 
left knee pain, pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) appeal dismissed in part, and vacated and remanded 
in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

As the veteran has not been diagnosed with a left knee 
disability, service connection is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for left knee pain is 
denied.


REMAND

The Board finds that additional development is needed prior 
to a decision in this case with respect to the claim for a 
compensable evaluation for the veteran's right knee 
disability.

In January 2007 the veteran submitted post-operative 
instructions from West Kendall Surgical Center.  The full 
records are not on file, and it appears the veteran had a 
right knee arthroscopy in September 2006.  The results of the 
arthroscopy are not present in the claims folder.  The most 
current VA treatment records are from February 2005. 

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (providing that VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The veteran has been afforded VA examinations; however, they 
were in June and July of 2004, more than four years ago.  
Another VA examination should be scheduled to assess the 
current status of the veteran's right knee disability.

Finally, the Board notes that although VCAA notice was 
provided in this case, such notice did not inform the veteran 
of the evidence needed to establish a disability rating and 
effective date.  Such notice should be provided on remand.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



Accordingly, the issue is REMANDED for the following action:

1.  Provide corrective VCAA notice which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal in 
accordance with Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for his right 
knee after February 2005.  After securing 
any necessary release, such records should 
be requested.  In addition, any pertinent 
VA treatment records dating since February 
2005 should be obtained. All records which 
are not duplicates of those already in the 
claims file should be associated with the 
claims file.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
current nature and severity of his right 
knee condition.  All necessary tests 
should be performed, and the results 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The examiner should conduct a thorough 
orthopedic examination of the right knee, 
and should document any limitation of 
motion, including any limitation of motion 
due to pain, expressed in terms of full 
extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, or 
locking.  The examiner should describe any 
functional loss pertaining to the right 
knee, and should evaluate any functional 
loss due to pain or weakness, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

4.  Thereafter, please readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and be 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


